Title: To Benjamin Franklin from Jean-Etienne de Chezaulx, 4 January 1780
From: Chezaulx, Jean-Etienne de
To: Franklin, Benjamin


Monsieur
à Berghen en Norvege le 4. Janvier 1780.
Daignez permettre que je vous confirme le contenu de ma derniere depêche du 9. 9bre. de l’année passée. J’ai prié M. le Ray de Chaumont de vous communiquer, Monsieur, la lettre que j’ai èu l’honneur de lui écrire le 7. du passé, en reponse à ses deux lettres du 15. 8bre. & 1er. 9bre. derniers, au contenu de laquelle je n’ai que trés peu à ajoûter.
Les choses sont ici, Monsieur, toujours dans le même état, n’y ayant rien décidé a l’égard des comptes qui ont été remis sous les yeux du grand baillif de cette ville, chargé de les examiner. Le Consul Britannique n’a encore non plus rien payé & a demandé du tems pour pouvoir avoir reponse de Copenhague, & le dit grand baillif paroit aussi vouloir attendre les ordres ulterieures de sa cour. En attendant il m’a fait payer ces jours-ci pour subvenir aux debours faits sous ma garantie, pour la subsistance des équipages degradés des trois batiments rendûs aux Anglois par ordre de sa cour 500 Rixdales argent courant Danois; ce qui n’est pas grande chose. D’ailleurs il n’est pas expliqué, si cet argent devra être remboursé ou non.
Nous ne tarderons pas cependant, Monsieur, a sçavoir ce qui aura été decidé definitivement dans le Conseil du Roi de Dk. relativement à ces differens objéts interessants. L’officier Danois qui gouverne ici ne m’en a parlé jusqu’ici que verbalement. Dès que l’affaire de ces comptes aura été terminée je ne manquerai pas, Monsieur, de vous en informer, & de vous remettre en même tems le memoire detaillé dont je vous ai annoncé l’envoi, comme aussi l’expedition du protest en bonne & due forme. Les Officiers Americains qui commandoient les trois batiments en question sont au desespoir de n’avoir pas reçu les ordres qu’ils ont toujours attendûs, Monsieur, de votre part, et sans lesquels ils ne peuvent partir d’ici. Ils m’ont remis une lettre pour vous que j’ai l’honneur de joindre à cette depêche.
Comme les depenses que ces equipages degradés engendrent par ce long séjour en ce pays, sont considérables, je vous reitère, Monsieur, ce que j’ai dejà pris la liberté de vous marquer qu’il est d’une necessité indispensable de s’en debarasser le plutôt possible, & je vous supplie très humblement de vouloir bien me faire connoitre vos derniers intentions à cet égard. Les ordres que vous daignerez me faire passer seront éxécutés avec zèle, & toute l’exactitude dont jè suis capable. J’observerai, Monsieur, la plus grande oeconomie dans la depense qu’il faudra faire, pour la conduite de ces equipages & autres besoins quand ils partiront pour se rendre en France ou autres endroits que vous ordonnerez.
J’ai l’honneur d’être &c. 
(signé) Dechezaulx
(Copy W Short secy)
